Citation Nr: 0617649	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an increased original evaluation for prostate 
cancer, rated as 20 percent disabling prior to February 17, 
2005 and 40 percent disabling subsequent to February 17, 
2005.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran was granted service connection for 
prostate cancer and assigned a noncompensable rating in a 
rating decision dated in October 2002.  In an August 2003 
rating decision the veteran was granted an increased rating 
to 20 percent effective the date of his initial claim.  An 
October 2005 rating decision increased the veteran's 
disability evaluation for prostate cancer to 40 percent 
effective February 17, 2005.


FINDINGS OF FACT

1.  Prior to June 17, 2004, the veteran's prostate cancer was 
not manifested by daytime voiding interval less than 1 hour, 
or awakening to void 5 or more times per night and did not 
require the wearing of absorbent materials which must be 
changed 2 to 4 times per day.

2.  As of June 17, 2004, the veteran's prostate cancer was 
manifested by nocturia five or more times per night, but was 
not shown to require the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.


CONCLUSION OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent prior to June 17, 2004 for residuals of 
prostate cancer have not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7528 (2005).

2.  The criteria for an initial disability evaluation of 40 
percent, but no higher, from June 17, 2004 for residuals of 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7528 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in May 2003 and October 2005.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the effective date assigned by the RO, one year prior 
to the date of the veteran's claim for service connection, 
represents the earliest possible effective date in this case.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and been informed of the 
evidence considered in the case, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's claim.  

The veteran essentially contends that the evaluations 
assigned for his prostate cancer since service connection was 
granted do not accurately reflect the severity of his 
disability.  Disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. § 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Because the appellant has appealed the initial assignment of 
a disability rating, the Board must also consider whether or 
not he was entitled to a higher disability rating at any time 
during the pendency of this appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).  In this case, the RO assigned 
a 20 percent evaluation between July 15, 2001 and February 
16, 2005 and a 40 percent evaluation from February 17, 2005.  
The Board will consider whether a higher rating is warranted 
at any point since the veteran's initial claim.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran was initially diagnosed with prostate cancer in 
1996 and had surgery in December 1996.  The veteran filed his 
claim seeking service connection in July 2002, and an October 
2002 rating decision granted service connection for prostate 
cancer, effective July 15, 2001, one year prior to the date 
of the veteran's claim.  The residuals of prostate cancer are 
rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, for malignant neoplasms of the genitourinary 
system.  

Pursuant to Diagnostic Code 7528, a 100 percent evaluation is 
warranted when the evidence indicates malignant neoplasms of 
the genitourinary system.  A "Note" to this code section 
states that the rating of 100 percent will continue for six 
months following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Additionally, postoperative residual disability 
of the prostate gland may be rated as either a urinary tract 
infection or as voiding dysfunction whichever is greater.  38 
C.F.R. § 4.115b, Diagnostic Code 7527.

The veteran has not undergone additional surgery since 
December 1996, and there is no indication from the medical 
records, or from information provided by the veteran that the 
cancer has returned or that there has been a metastasis in 
the year prior to his July 2002 claim.  Hence, the veteran's 
condition should be rated pursuant to the Note of Diagnostic 
Code 7528.  The Board notes that the veteran's residuals of 
prostate cancer are most appropriately evaluated in terms of 
voiding dysfunction, as there is no medical evidence of 
record indicative of renal dysfunction or urinary tract 
infection.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a.  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials, which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day. 

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  

The veteran's prostate cancer has been manifested mostly by a 
voiding dysfunction over the past few years.  There are no 
private or VA treatment notes showing any renal dysfunction, 
and no evidence of urinary stricture, or surgery since 
December 1996.  The private medical records show that the 
veteran has complained of increasing nocturia and increasing 
urinary frequency during the day.  A treatment note from 
Lillian H. Rinker, M.D. dated in October 1999 indicated the 
veteran had nocturia twice a night without hematuria or 
dysuria.  Another treatment note from Dr. Rinker dated in 
April 2001 indicated nocturia one to two times usually only 
one.  There was no evidence of increased daytime urinary 
frequency, no evidence of the use of absorbent pads, and no 
evidence for any hesitancy or loss of stream in urination.  A 
later treatment noted, dated in June 2004 showed that the 
veteran was complaining of some difficulty with incontinence 
and that it tended to occur with exertion or when his bladder 
was moderately full.  The veteran reported leaking only a 
small amount of urine.  He did complain of increased nocturia 
four to five times a night with no hematuria.  By October 
2004, the reports from Dr. Rinker indicated nocturia 5 times 
or more with some daytime increased urinary frequency and 
leakage of urine, especially with a full bladder.

The veteran underwent a VA examination in August 2003.  The 
veteran reported urinary urgency and daytime frequency at 
least every two hours and sometimes more often.  He reported 
nocturia routinely three or four times a night.  The veteran 
had post voiding dribbling and stress incontinence.  
Occasionally the veteran had to use absorbent pads at night.

The veteran had another VA examination in February 2005.  The 
veteran complained of daytime urinary frequency every 2 hours 
sometimes more.  He has had an increased of nocturia to five 
or six times a night.  The veteran has post void dribbling 
and urinary stress incontinence.  There was no evidence of 
the use of absorbent pads during the day, and no evidence of 
urinary stricture or renal dysfunction.

The Board has reviewed all of the evidence pertinent to the 
veteran's claim.  Since his surgery, the veteran's primary 
complaint has been increased urinary frequency, post void 
dribbling, and nocturia.  The VA examination in August 2003 
indicates nocturia three or four times a night.  A private 
treatment note dated June 17, 2004 showed the veteran 
reported experiencing four to five episodes of nocturia.  The 
treatment records starting in October 2004 consistently show 
the veteran complaining of nocturia at least five times a 
night.  By the time of the February 2005 VA examination, this 
had increased to five or six times a night.  The veteran does 
not wear absorbent pads expect occasionally at night.  There 
is no indication of any obstructed voiding or any need for 
catheterization.

Applying the regulations to the facts in the case, the Board 
finds that a disability rating in excess of 20 percent for 
the veteran's residuals of prostate cancer is not warranted 
prior to June 17, 2004.  The veteran does not have urinary 
incontinence that requires the use of pads that must be 
changed two to four times a day, there is no evidence of 
daytime voiding intervals of less than one hour or awakening 
five or more times a night to void, and there is no evidence 
that the veteran requires catheterization.  There is also no 
evidence of renal dysfunction.  Therefore, there is no basis 
for a disability rating in excess of 20 percent prior to June 
17, 2004.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

The private treatment notes from Dr. Rinker, however, 
indicate that beginning in June 2004 the veteran has 
complained of nocturia of five or more times per night.  The 
February 2005 VA examination and the March 2005 treatment 
notes confirm the same.  Under the regulations, awakening to 
void five or more times per night warrants a 40 percent 
rating.  Therefore, a 40 percent rating is warranted for the 
veteran's residuals of prostate cancer from June 17, 2004.  
However, there is no evidence that the veteran's disability 
requires the use of an appliance or the wearing of absorbent 
materials that must be changes more then four times per day, 
the criteria for an evaluation in excess of 40 percent.  
Therefore, there is no basis for a disability rating in 
excess of 40 percent subsequent to June 17, 2004.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528.

ORDER

An initial disability evaluation in excess of 20 percent 
prior to June 17, 2004 for residuals of prostate cancer is 
denied.

Subject to the provisions governing the award of monetary 
benefits, an initial disability evaluation of 40 percent, but 
no higher, from June 17, 2004 for residuals of prostate 
cancer, is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


